NUMBER 13-08-00548-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


              IN RE SCOGGINS CONSTRUCTION COMPANY, INC.


                              On Petition for Writ of Mandamus


                                   MEMORANDUM OPINION

         Before Chief Justice Valdez and Justices Rodriguez and Garza
                       Memorandum Opinion Per Curiam1

        Relator, Scoggins Construction Company, Inc., filed a petition for writ of mandamus

in the above cause on September 19, 2008. Through this original proceeding, relator

challenges the trial court’s order of August 26, 2008, denying relator’s motion for leave to

join third-party defendants and to designate responsible third parties. The Court requested

and received a response from the real party in interest, Mercedes Independent School

District.

        Mandamus is an extraordinary remedy, which is available only when a trial court has


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinion but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
clearly abused its discretion and the relator lacks an adequate remedy by appeal. See In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding)

(citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)); see also In re Team Rocket,

L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and response thereto, is of the opinion that relator has not shown itself entitled to the relief

sought. See TEX . R. CIV. P. 37, 38; In re Unitec Elevator Servs. Co., 178 S.W.3d 53, 64-66

(Tex. App.–Houston [1st Dist.] 2005, orig. proceeding); In re Martin, 147 S.W.3d 453, 458-

59 (Tex. App.–Beaumont 2004, orig. proceeding); In re Arthur Andersen LLP, 121 S.W.3d
471, 485-86 (Tex. App.–Houston [14th Dist.] 2003, orig. proceeding); see also In re

Scoggins Constr. Co., No. 13-08-00317-CV, 2008 WL 2721811 (Tex. App.–Corpus Christi

June 30, 2008, orig. proceeding [mand. pending]). Accordingly, the petition for writ of

mandamus is DENIED. See TEX . R. APP. P. 52.8(a).

                                                           PER CURIAM

Memorandum Opinion delivered and
filed this 15th day of October, 2008.




                                               2